                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:19-CV-00073-KDB
 JONATHAN ERIC MOORE ,

                 Plaintiff,

       v.                                                        ORDER

 ANDREW M. SAUL,1 Commissioner
 of Social Security,

                 Defendant.


   THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment (Doc. No.

9) and Defendant’s Motion for Summary Judgment (Doc. No. 10), as well as the parties’ briefs

and exhibits. Plaintiff, through counsel, seeks judicial review of an unfavorable administrative

decision on his application for Title II benefits.

   Having carefully reviewed and considered the written arguments, administrative record, and

applicable authority, and for the reasons set forth below, the Court finds that Defendant’s decision

to deny Plaintiff’s Social Security benefits is supported by substantial evidence. Accordingly, the

Court will DENY Plaintiff’s Motion for Summary Judgment; GRANT Defendant’s Motion for

Summary Judgment; and AFFIRM the Commissioner’s decision.

                                      I.    BACKGROUND

   Jonathan Eric Moore applied for Title II benefits on June 22, 2015 (Tr. 172-78).2 His

application was denied at the initial and reconsideration levels. (Tr. 30, 80-91, 92-103). After


   1
     Andrew M. Saul is now the Commissioner of Social Security and is substituted as a party
pursuant to Fed. R. Civ. P. 25(d).
   2   Citations to the administrative record filed by the Commissioner are designated as “Tr.”

                                                     1
conducting a hearing on November 6, 2017, Administrative Law Judge Alice Jordan (“ALJ”)

denied his application in a decision dated March 7, 2018. (Tr. 30-39). Moore then filed for a review

of the ALJ’s decision with the Appeals Counsel (AC), which denied review on January 15, 2019.

(Tr. 1-8). The ALJ’s decision now stands as the final decision of the Commissioner, and Moore

has requested judicial review in this Court pursuant to 42 U.S.C. § 405(g).

                        II.   THE COMMISSIONER’S DECISION

   The ALJ used the required five-step sequential evaluation process established by the Social

Security Administration to determine if Moore was disabled3 during the relevant period.4 At step

one, the ALJ found that Moore had not engaged in substantial gainful activity since May 12, 2015,

his alleged onset date. (Tr. 32, Finding 2). At step two, the ALJ found that Moore had the following

severe impairments: “affective disorder and schizophrenia and other psychotic disorder.” (Tr. 32,

Finding 3). The ALJ considered Moore’s impairments under the listings in 20 CFR Part 404,

Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526 at step three and found that

they did not meet or medically equal any listing. (Tr. 33, Finding 4).




   3 For the purposes of title II of the Act, “disability” means “the inability to do any substantial
gainful activity by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last for a continuous period
of not less than 12 months.” 20 C.F.R. § 404.1505(a).
   4  The required five-step sequential evaluation required the ALJ to determine: (1) whether the
claimant was engaged in substantial gainful activity; (2) if not, whether the claimant had a severe
impairment; (3) if so, whether the impairment (or combination of impairments) met or equaled a
listed impairment; (4) if not, whether the impairment (or combination of impairments) prevented
the claimant from performing past relevant work; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).
The claimant has the burden of production and proof in the first four steps, but the Commissioner
must prove the claimant is able to perform other work in the national economy despite the
claimant’s limitations. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).
                                                 2
   At step four, the ALJ found that Moore had the residual functional capacity (“RFC”) to perform

a full range of work at all exertional levels with the following nonexertional limitations:

       [M]aintain concentration, persistence and pace for two-hour periods for simple,
       routine, repetitive tasks and instructions and frequently interact with the general
       public with no ongoing, constant relationship with the public.

(Tr. 34, Finding 5). Relying on the vocational expert’s (VE) testimony, the ALJ further found that

Moore could perform his past relevant work as a delivery route truck driver and stock clerk. (Tr.

38, Finding 6). And finally, the ALJ considered Moore’s age, education, work experience, and

RFC, and concluded that he could perform other jobs that exist in significant number in the national

economy, such as hand packager, kitchen helper, and food service worker. (Tr. 38-39).

                                III.    LEGAL STANDARD

   The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795 F.2d

343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

   The Social Security Act provides that “[t]he findings of the [Commissioner] as to any fact, if

supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g). In Smith v. Heckler,

782 F.2d 1176, 1179 (4th Cir. 1986) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)),

the Fourth Circuit defined “substantial evidence” thus:

       Substantial evidence has been defined as being “more than a scintilla and do[ing]
       more than creat[ing] a suspicion of the existence of a fact to be established. It means

                                                 3
       such relevant evidence as a reasonable mind might accept as adequate to support a
       conclusion.

See also Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence.”).

   The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays, 907 F.2d at 1456; see

also Smith, 795 F.2d at 345; Blalock, 483 F.2d at 775. Indeed, this is true even if the reviewing

court disagrees with the outcome—so long as there is “substantial evidence” in the record to

support the final decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

                                    IV.    DISCUSSION

   Moore argues that the ALJ’s decision is not supported by substantial evidence based on two

assignments of error. First, Moore asserts that the ALJ improperly relied on the VE’s testimony

when there were apparent conflicts between the jobs proffered by the VE and the plain language

of the Dictionary of Occupational Titles (DOT). Second, Moore contends that the AC failed to

properly consider new and material evidence from one of Moore’s treating physicians.

   A. Substantial evidence supports the ALJ’s finding that Moore can perform other work
      in the national economy.

   Moore asserts that the ALJ failed to resolve apparent conflicts between the VE’s testimony

and the DOT. The ALJ’s RFC limited Moore to “simple, routine, repetitive tasks and instructions.”

(Tr. 34, 73-77). The VE testified that Moore could perform his past relevant work of stock clerk

(DOT 299.367-014) and delivery route truck driver (DOT 292.353-010), as well as the

requirements of representative occupations such as medium, unskilled SVP2 work as a hand



                                                4
packager (DOT 920.587-018), kitchen helper (DOT 318.687- 010), and food service worker (DOT

319.677-014). These five jobs require either Level 3 or Level 2 reasoning.

   At step five, the ALJ has the burden to show, by a preponderance of the evidence, that other

work exists in significant numbers in the national economy that claimant can perform. See Mascio,

780 F.3d at 635. “The [ALJ] often seeks to meet this burden through the testimony of a VE.”

Thomas, 916 F.3d at 313. However, the ALJ cannot blindly rely on the VE’s testimony. The ALJ

has a duty to identify and resolve any apparent conflicts between the DOT and the VE’s testimony.

Id. at 313 (citing SSR 00-4P, 2000 WL 1898704 at *2 (Dec. 4, 2000)). Often, the ALJ will ask the

VE whether his or her testimony conflicts with the DOT. If the VE answers “yes,” the ALJ “must

elicit a reasonable explanation for the conflict before relying” on the VE’s evidence to support a

decision about whether the claimant is disabled. SSR 00-4P, 2000 WL 1898704 at *2. If the VE

answers “no,” there remains an affirmative duty on behalf of the ALJ to “make an independent

identification of apparent conflicts.” Pearson, 810 F.3d at 210. “This means that the ALJ must

recognize and resolve ways in which a VE’s testimony ‘seems to, but does not necessarily,’

conflict with the ‘express language’ of the DOT—even if the conflict is not ‘obvious.’” Thomas,

916 F.3d at 313 (quoting Pearson, 810 F.3d at 209).

   The Fourth Circuit recently held in Lawrence v. Saul, 941 F.3d 140 (4th Cir. 2019), that there

is no apparent conflict between an RFC that limits a claimant to “simple, routine, repetitive” work

and Level 2’s notions of “detailed but uninvolved . . . instructions” and tasks with a few variables.

Id. at 143 n.8 (“In finding no apparent conflict between ‘simple, routine, repetitive’ and Level 2

reasoning, we join every other circuit to consider the issue.”). Thus, no conflict exists between

simple, routine, repetitive tasks and instructions and Level 2 reasoning.




                                                 5
   Whether there is a conflict between simple, routine, repetitive tasks and instructions and Level

3 reasoning is a closer question. The Fourth Circuit has yet to decide this issue directly. However,

other courts in this district have held that no conflict exists between Level 3 reasoning and simple,

routine, repetitive tasks. See, e.g., Martin v. Colvin, No. 1:14-cv-234, 2015 WL 9094738, at *5

(W.D.N.C. Aug. 23, 2018) (“‘There is no direct correlation between the DOT’s reasoning levels

and a limitation to carrying out simple instructions or performing simple work; thus, jobs requiring

an individual to perform such work [are] consistent with a DOT reasoning level of either 2 or 3.’”)

(quoting Carringer v. Colvin, No. 2:13-cv-00027, 2014 WL 1281122, at *3 (W.D.N.C. Mar. 27,

2014)); Clontz v. Astrue, No. 2:12-cv-00013, 2013 WL 3899507, at *5 (W.D.N.C. July 29, 2013)

(“[T]he recent case law clearly establish[es] that a reasoning level of 3 is consistent with a

limitation to simple, unskilled work.”); O’Neill v. Berryhill, No. 5:16-cv-129, 2017 WL 2469243,

at *4 (W.D.N.C. June 7, 2017) (agreeing with Carringer, Clontz, Williams, and Martin that there

is no conflict between Level 3 reasoning and simple, unskilled work), aff’d, 723 Fed. Appx. 240

(4th Cir. 2018) (memorandum); Williams v. Astrue, No. 3:11-cv-592, 2012 WL 4756066

(W.D.N.C. Aug. 27, 2012) (citing to courts in the Fourth, Fifth, Seventh, Eighth, Ninth, Tenth, and

Eleventh Circuits holding that there is no conflict between a job classified at Level 3 reasoning

and limitation to simple, routine, unskilled work), adopted by 2012 WL 4756064 (W.D.N.C. Oct.

5, 2012).

   However, the Court need not answer the question of whether Level 3 reasoning conflicts with

simple, routine, repetitive tasks and instructions because there is no conflict between simple,

routine, repetitive tasks and instructions and Level 2 reasoning. Moore can still perform the jobs

of hand packager and kitchen helper that the VE testified to during the hearing. Thus, substantial




                                                 6
evidence supports the ALJ’s conclusion that Moore can perform other jobs in significant number

in the national economy.

   B. The additional evidence submitted to the AC does not render the ALJ’s decision
      unsupported by substantial evidence.

   Next, Moore argues that the AC erred by not remanding the case to the Commissioner based

on new evidence he submitted, citing to Meyer v. Astrue, 662 F.3d 700 (4th Cir. 2011), for support.

Moore submitted to the AC a questionnaire completed by Dr. Kathleen Dunlap, who treated Moore

from November 15, 2017 until June 28, 2018. (Doc. No. 9-1, at 10). These forms indicate several

limitations, including that Moore was markedly impaired in understanding short and simple

instructions and in activities of daily living, as well as marked difficulty in maintaining social

functioning. Moore contends that this “new and material” evidence contradicts the ALJ’s decision

and therefore the case should be remanded to the ALJ to consider this new evidence.

   The Commissioner argues that the AC’s rationale in denying review is not a justiciable issue

and that the new evidence does not warrant court remand. He points to two reasons why Dr.

Dunlap’s opinion would not create a reasonable probability that it would have changed the

outcome. First, Defendant points out that it is unclear whether Dr. Dunlap’s assessment is material

to the period in question, writing:

   Although Dr. Dunlop [sic] first saw [Moore] in November 2017, some 4 months before
   the ALJ’s decision, she did not complete her medical assessment until July 2019, some
   16 months after the ALJ’s decision. It is not clear if her opinion is based upon treatment
   records prior to the ALJ’s decision. Her treatment records do not appear. This Court
   reviews the issue of disability as of the date of the ALJ’s decision, not as of the date of
   Dr. Dunlop’s opinion (Tr. 9-21). Therefore, this evidence may not be material to the
   time period under review.

(Doc. No. 11, at 12-13). Additionally, the Commissioner argues that Dr. Dunlap’s opinion is

merely a “check and circle the box” preprinted form that lacks any individualized narrative




                                                 7
explanation and that State agency medical consultant opinions support the ALJ’s findings. Id. at

13.

       The AC will review a case if, among other things, it “receives additional evidence that is

new, material, and relates to the period on or before the date of the hearing decision, and there is

a reasonable probability that the additional evidence would change the outcome of the decision.”

20 C.F.R. § 404.970(a)(5). “Evidence is new within the meaning of this section if it is not

duplicative or cumulative.” Wilkins v. Secretary, Dept. of Health & Human Servs., 953 F.2d 93,

96 (4th Cir. 1991).

       The Social Security regulations require only that the AC consider the new and material

evidence in deciding whether to grant review, and, if it chooses not to grant review, there is no

express requirement that the AC explain its rationale for denying review. Meyer, 662 F.3d at 705-

06. When the AC receives additional evidence and denies review, the issue for the court is whether

the Commissioner’s final decision is supported by substantial evidence and reached through the

application of the correct legal standard. Id. at 704. In making this determination, the court reviews

the record as a whole, including any new evidence that the AC considered. Id.; see also Wilkins,

953 F.2d at 96.

       With regards to the new evidence submitted by Moore, the AC found that the “evidence

does not show a reasonable probability that it would change the outcome of the decision.” (Tr. 2).

This Court agrees with the AC and finds that substantial evidence supports the ALJ’s decision.

First, the additional evidence submitted by Moore is a check-the-box form with no narrative

explanation or citation to relevant medical evidence. See Shannon v. Berryhill, No. 1:17-cv-00066-

RJC, 2018 WL 1567368, at *4 (W.D.N.C. Mar. 30, 2018) (“[T]he Court first recognizes that

check-box or fill-in-the-blank forms ‘are entitled to little weight because they are not supported by



                                                  8
objective evidence in the record as required under 20 C.F.R. §§ 404.1527, 416.927.’” (quoting

Michaels v. Colvin, No. 3:15CV388-RJC-DSC, 2016 WL 8710975, at *5 (W.D.N.C. Mar. 25,

2016), adopted by No. 315CV00388RJCDSC, 2016 WL 5478014 (W.D.N.C. Sept. 26, 2016), aff’d

sub nom Michaels v. Berryhill, 697 Fed. Appx. 223 (4th Cir. 2017)). Second, there are no

accompanying treatment notes by Dr. Dunlap in the record that would support her conclusions.

This evidence is considerably different from the additional evidence in Meyer, which consisted of

an opinion letter by the claimant’s treating doctor and was supported by a detailed narrative

explanation. Meyer, 662 F.3d at 703-04. Accepting Moore’s argument would mean that every time

a claimant submits new, contradictory evidence at the AC level (which, new evidence often

disputes the ALJ’s decision in some way or there is no point in submitting it), the case should be

remanded to the ALJ to consider the new evidence. This is not the rule, nor is it what the Meyer

case stands for. The new evidence must do more than just contradict the ALJ’s decision, it must

render the ALJ’s opinion unsupported by substantial evidence or make a reviewing court unable

to determine if substantial evidence supports the denial of benefits. See Meyer, 662 F.3d at 707.

Because there is no supporting evidence by way of explanation or treating notes to determine if

Dr. Dunlap’s opinion is well supported by the evidence, the Court does not find that this new

evidence is enough to upset the ALJ’s opinion. The Court finds that, even considering Dr. Dunlap’s

assessment, the ALJ’s opinion is supported by substantial evidence.

                                      IV. CONCLUSION

       The decision of the ALJ, therefore, is hereby AFFIRMED, Plaintiff’s Motion for

Summary Judgment (Doc. No. 9) is DENIED, and Defendant’s Motion for Summary Judgment

(Doc. No. 10) is GRANTED.

       SO ORDERED.



                                                9
Signed: January 8, 2020




         10
